Citation Nr: 1759745	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in November 2011. The RO issued a Statement of the Case (SOC) in April 2012. In April 2012, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues.

In January 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was previously before the Board in April 2016. The Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, including for the purposes of obtaining a new VA examination. In February 2017, the Board denied the claim of service connection for a right knee disorder. The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). In October 2017, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding this issue, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues of entitlement to service connection for a right ankle disability and a right shoulder disability. 

With regard to the Veteran's claim, the parties agreed that the Board erred when it relied upon an inadequate VA medical opinion. Specifically, the parties agreed that in the examiner who authored the May 2016 addendum opinion provided inadequate rationale for his opinion that the Veteran's degenerative joint disease and chondrocalcinosis of the right knee were clearly and unmistakably not aggravated by military service.  

Furthermore, the parties agreed that both the Board and the May 2016 VA examiner appeared to impermissibly rely on the absence of evidence for finding that the Veteran's knee conditions were not aggravated by service, in that both the Board and the examiner did not provide a foundation as to why the absence of any such evidence constituted substantive evidence that the Veteran's condition was not in fact aggravated in service.

In light of these findings, the Board finds that an addendum opinion should be obtained regarding the Veteran's claim for entitlement to service connection for a right knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Ask the May 2016 examiner (and if unvailable, a medical examiner with appropriate expertise) to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination for the purpose of providing an addendum opinion regarding the Veteran's currently diagnosed degenerative joint disease and chondrocalcinosis of the right knee. The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged. All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report. The examiner is asked to address the following questions:

a. Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing degenerative joint disease of the right knee?

b. If yes, was the pre-existing degenerative joint disease of the right knee clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progress of the disease by such service? 

c. If not pre-existing, then is it at least as likely as not that the current degenerative joint disease of the right knee is etiologically related to any event in the Veteran's active military service? 

d. Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing chondrocalcinosis of the right knee?

e. If yes, was the pre-existing chondrocalcinosis of the right knee clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progress of the disease by such service? 

f. If not pre-existing, then is it at least as likely as not that the current chondrocalcinosis of the right knee is etiologically related to any event in the Veteran's active military service? 

In considering the above, the examiner is asked to consider and address the following evidence:

* The November 1968 entry examination documents a normal right knee joint with a scar from a gunshot wound.

* The November 1968 STR documenting a fall and injury to the right knee.

* The March 1969 limited physical profile with a documentation of old gunshot wound to the right knee.

* The March 1969 complaints of right knee pain and a report of a gunshot wound to the right knee in 8th grade with an unremarkable X-ray. 

* The lay statements and testimony from the Veteran.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means with a much higher certainty that is undebatable.

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements. A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

2. After the above action has been completed, readjudicate the Veteran's right knee disorder claim. If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC). Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




